IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1620
                             Filed January 21, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TRAN LEE WALKER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Tod J. Deck,

Judge.



      Tran Walker appeals his convictions on two counts of first degree murder.

AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                            2


DOYLE, Presiding Judge.

       Tran Walker stabbed Paiten Sullivan forty-three times and Felipe Negron

Jr. seventeen times. Both victims bled out and died as a result of their multiple

stab wounds. Walker was charged with two counts of first-degree murder. After

a bench trial, Walker was found guilty as charged. On appeal, Walker argues the

State failed to present sufficient evidence to prove he could form the specific intent

necessary for first-degree murder. He argues that the evidence of his mental-

health problems was enough to negate a finding of specific intent. He requests

that his convictions, sentence, and judgment be vacated and his case remanded

to the district court for entry of conviction, sentence, and judgment for the lesser

offenses of second-degree murder, or that his conviction, sentence, and judgment

for the first-degree murder of Negron be reduced to second-degree murder.

Concluding that sufficient evidence supports a finding that Walker formed the

specific intent to kill each victim, we affirm.

       Background Facts.

       In the months before the murders, eighteen-year-old Walker dated

seventeen-year-old Sullivan.        They were involved in an on-again/off-again

relationship. They broke up in January 2018. Walker was hurt. He took the

breakup badly and wanted closure. In late January, seventeen-year-old Negron,

a friend of Walker’s, told Walker Sullivan wanted to meet so they could talk.

Negron and Sullivan picked Walker up. Negron drove while Walker and Sullivan

sat in the back. The three drove to a local Wal-Mart and parked in the parking lot.

Walker and Sullivan discussed their relationship, and at some point, Sullivan told

Walker she did not love him anymore. Walker later told detectives “Like, I wasn’t
                                        3


angry. I didn’t feel anything about it, I was just like, okay.” The three left the

parking lot to take Sullivan home, and they continued to engage in a casual

conversation.

      Once the trio neared a bar called Pete’s 20th Tavern, Walker took out his

knife and started stabbing both Sullivan and Negron. Walker claimed he could not

remember whom he stabbed first. Negron stopped the car and tried to intervene,

but Walker stabbed him. Walker stabbed Sullivan at least forty-three times and

stabbed Negron seventeen times. At the same time, about 1:00 a.m., two men,

Luis Bernal and Taylor Sarff, were standing outside Pete’s 20th Tavern. They

heard a scream and saw a girl being attacked by a male down the street. Sarff

testified he saw Sullivan ducking and Walker chasing her. Both men ran towards

Sullivan and Walker. As they approached, they noticed Sullivan collapsing and

falling to the ground. Bernal then saw Negron getting out of the car and asking for

help. “Can you help me?” asked Negron. “He stabbed me.” When Bernal asked

Negron who had done this, Negron replied “Tran Walker.” In the meantime, Sarff

was holding Sullivan on the ground and tried to wrap her wounds with his

sweatshirt.   Then, both Sarff and Bernal saw a man dressed in black, later

identified as Walker, running away from the scene.

      At the same time Michael Hayden, a nurse, was driving to Pete’s 20th

Tavern when Hayden noticed Negron laying in the snow. Hayden pulled over and

attended to Negron. Hayden asked Negron if he knew his attacker, and Negron

garbled that it was Tran Walker. By the time paramedics arrived, Hayden could

not feel any pulse from Negron. The paramedics found Sullivan pulseless and not
                                          4


breathing. The paramedics took both Sullivan and Negron to the hospital but were

unable to revive them. Both died from bleeding out because of their stab wounds.

       Walker ran away from the scene. Around 1:40 a.m. Walker called a friend

and asked her to pick him up take him to his mother’s place. The friend testified

that Walker’s voice “sounded very anxious, and like, he was very full of adrenaline.”

Since she did not have a car available, she could not pick Walker that night.

       Having no means of transportation, Walker walked through the

neighborhood and crossed the back yard of Alyssa Anderson. Anderson had a

home surveillance system outside her house that captured Walker dropping a dive

knife by her garage. The police eventually found the knife, footprints, and a blood

trail in the snow outside her house.          Forensic tests revealed Walker’s and

Sullivan’s DNA on the knife. The police also found a second knife inside the car

the trio had been riding in. That knife had a mixture of Sullivan’s DNA on the blade

and Negron’s DNA on the handle. DNA samples taken under Negron’s fingernail

revealed Walker’s DNA. Walker’s palm prints were also identified on the car and

on the knives.

       Bleeding and injured, Walker walked up to a local Hy-Vee and asked to use

the bathroom. Hy-Vee employees directed him to the store’s restroom. At first

Walker explained his wounds by saying he “got jumped.” The Hy-Vee employees

called the police. Once the police arrived they found Walker in the restroom, blood

on the floor, blood on the sink, and quite a bit of paper towel with blood. After a

pat down, the police found a third knife on Walker. Walker’s hand was bloody, and

it appeared that he had cut himself and was trying to cater to that injury. The police
                                            5


placed Walker under arrest and took him to a hospital and then to the police station.

Walker was placed in an interrogation room.

         Detectives questioned Walker after he waived his Miranda1 rights. Walker

at first denied remembering stabbing the victims but eventually admitted to killing

Sullivan and Negron. He admitted using the dive knife found at Anderson’s house

and using the knife found in the car to stab Sullivan and Negron. He admitted

wanting Sullivan to die but not Negron. The police obtained a copy of Walker’s

Facebook messages.          Many messages revealed Walker wanted to kill and

disfigure Sullivan and anyone who stepped in his way.

         The State charged Walker with two counts of first-degree murder for the

deaths of Sullivan and Negron, in violation of Iowa Code section 707.2(1)(a)

(2018). Walker waived his right to a jury trial and after a bench trial the district

court found Walker guilty as charged. He now appeals his convictions.

         Standard of Review.

         Sufficiency of the evidence challenges are reviewed for correction of
         errors at law. “The district court’s findings of guilt are binding on
         appeal if supported by substantial evidence. Evidence is substantial
         if it would convince a rational trier of fact the defendant is guilty
         beyond a reasonable doubt.” To determine whether substantial
         evidence supports the trial court’s verdict, we consider all the
         evidence and the record in the light most favorable to the trial court’s
         decision. To support the verdict, ‘‘[t]he evidence must be such that,
         when considered as a whole, a reasonable person could find guilt
         beyond a reasonable doubt.’’ We draw all legitimate inferences in
         support of the verdict. However, “[e]vidence which merely raises
         suspicion, speculation, or conjecture is insufficient.”




1   Miranda v. Arizona, 384 U.S. 436 (1966).
                                          6

State v. Hearn, 797 N.W.2d 577, 579-80 (Iowa 2011) (alteration in original)

(citations omitted). Direct and circumstantial evidence are equally probative. State

v. Huser, 894 N.W.2d 472, 491 (Iowa 2017).

       Analysis.

       A. Sufficiency of the Evidence-Specific Intent.

       Walker contends the State failed to present sufficient evidence to prove he

could form the specific intent necessary for first degree murder. Under Iowa Code

section 707.2(1)(a), a person commits first-degree murder if that person “willfully,

deliberately, and with premeditation kills another person.”           Additionally, a

conviction for a first-degree murder requires proof of a specific intent to kill. State

v. Serrato, 787 N.W.2d 462, 469 (Iowa 2010). “[S]pecific intent requires an act

calculated to produce a result that the law forbids.” State v. Fountain, 786 N.W.2d

260, 264 (Iowa 2010). Our supreme court has recognized that specific intent is

present when from the circumstances the accused must have subjectively desired

the prohibited result. Id. Iowa’s stock jury instruction on specific intent provides:

              “Specific intent” means not only being aware of doing an act
       and doing it voluntarily, but in addition, doing it with a specific
       purpose in mind.
              Because determining the defendant’s specific intent requires
       you to decide what [he] [she] was thinking when an act was done, it
       is seldom capable of direct proof. Therefore, you should consider
       the facts and circumstances surrounding the act to determine the
       defendant's specific intent. You may, but are not required to,
       conclude a person intends the natural results of [his] [her] acts.

Iowa Crim. Jury Instructions 200.2. Since specific intent is seldom capable of

direct proof, it may be shown by circumstantial evidence and the reasonable

inferences drawn from that evidence. State v. Walker, 574 N.W.2d 280, 289 (Iowa

1998). A fact finder may presume “a person intends the natural consequences of
                                        7

his intentional acts.” State v. Chatterson, 259 N.W.2d 766, 770 (Iowa 1977). And

“[m]ultiple [stab] wounds refute any suggestion of inadvertence or mistake and

supply strong evidence of malice and intent to kill.” State v. Poyner, 306 N.W.2d

716, 718 (Iowa 1981).

      The district court found:

      Considering element 4 of both counts, the court finds that the State
      has proven this element by proof beyond a reasonable doubt. The
      court finds that the actions of the defendant were willful. The act of
      stabbing two victims multiple times is intentional and not accidental.
      The court infers from the use of a dangerous weapon with the ability
      to deliberate that the defendant acted with premeditation and the
      specific intent to kill.
              Finally, the court finds that the defendant acted deliberately.
      The knife used and hidden by the defendant belonged to the
      defendant, having been given to him by Scott Rogers. He brought
      this and another knife with him that evening. He stabbed two
      individuals. He caused 43 total injuries to Sullivan and 17 total
      injuries to Negron. The events spilled from the vehicle into the
      nearby street. Not only did the defendant have time to premeditate
      and deliberate; he, in fact, did deliberate and premeditate. Absent
      insanity, under the facts of this case, the court cannot conceive of
      way by which this crime could have been committed that was not
      deliberate and premeditated. To stab one person multiple times and
      turn to another person and stab them multiple times almost demands
      deliberation and premeditation. The defendant had motive derived
      from his relationship with Sullivan; he engaged in planning activity by
      bringing more than one dangerous weapon, and the time, effort, and
      violence necessary to inflict the injuries sustained by the victims
      show deliberation and premeditation as does the continuation of the
      actions even after injury to the actor. The State has proven Element
      4 by proof beyond a reasonable doubt.

After our review of the evidence, we agree. Evidence of the multiple stab wounds

inflicted upon each victim suffice to establish the requisite intent to kill—even

without considering Walker’s use of dangerous weapons, his statements before

the murders, and his admissions afterwards.
                                          8


       B. Diminished Responsibility.

       Walker contends that no rational fact finder could have found beyond a

reasonable doubt that he could form the specific intent required for first-degree

murder because evidence of his mental-health problems was enough to negate a

finding of specific intent to kill. Walker claims he suffered from multiple mental-

health issues and was actively experiencing visual and auditory hallucinations.

               The doctrine of diminished responsibility has been recognized
       in Iowa as a matter of common law. “[D]iminished responsibility may
       be offered as a defense where an accused, because of a limited
       capacity to think, is unable to form a necessary criminal intent.” The
       diminished responsibility defense allows a defendant to negate the
       specific intent element of a crime by demonstrating due to some
       mental defect she did not have the capacity to form that specific
       intent.

Anfinson v. State, 758 N.W.2d 496, 502 (Iowa 2008) (alteration in original)

(footnote and citations omitted). On this issue, the district court found:

               While the defendant did not present any evidence, the
       defendant did elicit testimony suggesting the defendant had mental
       impairment or mental health issues that may have been in existence,
       or active, during the events underlying this action. The State
       objected to some of that evidence. There was no notice of defenses
       filed by the defendant. Iowa Rule of Criminal Procedure 2.11(11)(d)
       does prohibit a defendant from offering evidence on such a defense
       without a notice of defenses; however, acknowledging the dispute
       between the parties regarding what it means to “offer evidence” and
       deferring to the defendant’s right to a defense, the court allowed the
       evidence and considers the related defenses. The court finds that
       there was evidence of the existence of some level of mental
       impairment or mental health issues, but that the evidence does not
       support the defenses.
               With regard to a defense of diminished capacity, the court
       finds that the State has proven, as set forth above, that the defendant
       had the specific intent to kill these victims. The references in the
       record to mental health issues being experienced by the defendant
       are not sufficient for the court to hesitate in its finding of specific
       intent. Further, the court was provided with no expert evidence to
       explain the nature, extent, and effect of the defendant’s mental health
       issues.
                                         9



We agree.

       Walker admits that he offered no evidence on the defense of diminished

responsibility but contends that information about his mental health elicited during

the State’s case-in-chief is enough to support his diminished responsibility

argument. Walker references testimony from those who knew him, writings from

his journal, statements made during his interview with detectives, and the fact he

was shaking when found by police officers in the Hy-Vee restroom after the

murders, and that he continued to shake at the hospital—all admitted during the

State’s case-in-chief. But Walker offered no expert opinion relating to diminished

responsibility.   See Lamasters v. State, 821 N.W.2d 856, 869 (Iowa 2012).

Walker’s post-murder actions also weigh against a diminished responsibility

defense—running away from the murder scene, throwing away the murder

weapon, calling a friend for a ride, making up a story about being “jumped,” falsely

claiming to detectives that he could not remember attacking the victims. See id.

There was sufficient evidence to support the district court’s rejection of the

diminished responsibility defense.

       Conclusion.

       It is not disputed that Walker stabbed Sullivan and Negron and that they

died as a result of their wounds. Sufficient evidence supports the finding that the

killings were first-degree murder. The multiple wounds refute any suggestion of

inadvertence or mistake and supply strong evidence of malice and intent to kill.

See Poyner, 306 N.W.2d at 718. We find unavailing Walker’s argument that
                                         10


evidence of his mental-health issues was enough to negate a finding of specific

intent to kill. We therefore affirm the district court’s judgment and sentence.

       AFFIRMED.